DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: (1) in paragraph [0033], line 1 and line 5, “base 18 and lid 20” should be “base 14 and lid 16”.  (2) in paragraph [0035], line 3, “tightener 22” should be “tightener 24”.  (3) in paragraph [0039], the positions of the hinge assembly described in lines 1-2 do not match the positions shown in the figures.  In fact, figures 5-9 show an open position (stop 36 and stop 38 in contact), and figures 10-14 show a closed position (first mounting plate  18 and second mounting plate 20 being coplanar, see fig. 15).  However, it is not clear from figures 5-14 whether the assembly is in a tightened position or in an untightened position.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hoen et al. ‘151 (4,746,151).
Regarding claim 1, Hoen et al. shows hinge assembly for use on a structure having a first structure portion (a body of a trunk, col. 1, lines 12-22) and a second structure portion (a lid of the trunk), the hinge comprising: a first mounting plate (21) configured to mount to the first structure portion and a second plate (36,12) configured to mount to the second structure portion, a hinge (33) connecting the first mounting plate and the second mounting plate and configured to allow rotational movement of the first mounting plate and first structure portion relative to the second mounting plate and second structure portion between an open position  and a closed position when the mounting plates are mounted to the corresponding structure portions (col. 3, line 65-col. 4, line 10);  a tightener (31) acting between the first mounting plate and the second mounting plate and configured to pull the first mounting plate towards the second mounting plate (col. 1, lines 20-23).
As to claim 2, intended use, for a cooler, is given no patentable weight.  The cooler is not a positive limitation and the latch hinge of Hoen et al. can be used on a cooler.
As to claim 3, the hinge (33) is hingedly connected between the second mounting plate (36) and the tightener (31).
As to claim 4, the tightener comprises a sliding plate (“slide member 31”) that is hingedly connected to the second mounting plate (36) and slidably connected to the first mounting plate (21).
As to claim 5, the tightener further comprises a cam (56, 57, 58, 54) configured to cause sliding movement of the sliding plate relative to the first mounting plate (21).
As to claim 6, the cam comprises a rotating disc (56, 57, 58) and a pin (54),  and the sliding plate has an opening (55) to receive the pin.
As to claim 7, the cam further comprises a handle (wing handle 51).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoen et al. ‘151.
As to claim 11, Hoen et al. discloses a hinge assembly as claimed except for the first mounting plate being mounted to the body of a cooler and the second mounting plate being mounted to the lid of the cooler.  Instead, Hoen et al. states that the latch-hinge can be mounted to the side and lid of a truck, portable enclosure, packing case or instrument case.  They may be used to obtain a tight seal by compressing a gasket positioned between the two panels (col. 1, lines 15-22).  Because both the trunk/portable enclosure of Hoen et al. and the cooler are comparable containers that need a tight seal and perform similar functions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the latch-hinge of Hoen et al. on a cooler to achieve the predictable result of obtaining a tight seal between the lid and the body of the cooler.
As to claims 12-16, see explanation of claims 3-7 in paragraph 4 above.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoen et al. ‘151 in view of Pilok ‘625 (US 2013/0205625 A1).
Hoen et al. discloses the invention as claimed but for the handle including a bottle opener.  Pilok teaches a gripping handle (12) having a bottle opener (embodiment of fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Hoen et al. with a bottle opener as taught by Pilok, to provide a convenient gadget to the user for opening a bottle.
8.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoen et al. ‘151 in view of Corney et al. ‘205 (5,529,205).
Hoen et al. discloses the invention as claimed but for the second stop formed in the second mounting plate and a first stop formed on the first mounting plate.  Corney et al. teaches a hinge assembly of a container including a second stop (34) formed in the second hinge plate (23) and first stop (30) formed in the first mounting plate (24) to keep the lid in a predetermined open position.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first mounting plate and the second mounting plate of Hoen et al. with a stop as taught by Corney et al. so that the lid of the container can be held in a predetermined open position.
 

  Allowable Subject Matter
9.	Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
US 10,174,531 B2 (Ro) shows a latch-hinge device including first and second mounting plates, a hinge connecting the mounting plates, and a tightener acting between the mounting plates to tighten a casing and its cover.
5,370,254 (Hardigg et al.) shows a latch-hinge for a container having a hinge connecting a first mounting plate and a second mounting plate, a slide plate acting  between the mounting plates for tightening the mounting plates by a cam device.
  
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
November 24, 2022